Case 18-62065-jwc     Doc 26    Filed 10/02/18 Entered 10/02/18 14:43:25       Desc Main
                                Document      Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                       CASE NO. 18-62065 - JWC
Ricky Donelle Campbell,
          Debtor.                            CHAPTER 13

Ricky Donelle Campbell,
          Objector,

          v.
                                             CONTESTED MATTER
Army & Air Force Exchange Services,
         Claimant.

                            WITHDRAWAL OF DOCUMENT


          COMES NOW Debtor and hereby withdraws the Objection to Claim filed in this

case on September 12, 2018, Docket No. 23.




                                             Respectfully submitted,
                                             King & King Law LLC

                                             By:         /S/
                                             Foss Baker, Attorney for Debtor
                                             Georgia Bar Number 296402
                                             215 Pryor Street
                                             Atlanta, GA 30303
                                             404-524-6400
                                             notices@kingkingllc.com
Case 18-62065-jwc       Doc 26    Filed 10/02/18 Entered 10/02/18 14:43:25           Desc Main
                                  Document      Page 2 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                         CASE NO. 18-62065 - JWC
Ricky Donelle Campbell,
          Debtor.                              CHAPTER 13
Ricky Donelle Campbell,
          Objector,
          v.
                                               CONTESTED MATTER
Army & Air Force Exchange Services,
         Claimant.

                                  CERTIFICATE OF SERVICE
            I hereby certify under penalty of perjury, that I am more than eighteen years of age,
and that on this day I served a copy of the within "Withdrawal of Document" filed in this
Bankruptcy Case upon the following by depositing a copy of same in the United States Mail with
sufficient postage thereon to ensure delivery to:

Army & Air Force Exchange Services                         Ricky Donelle Campbell
c/o Bass & Associates, P.C.                                1544 Ravens Run
Attn.: Rae Anne Burleigh, Administrative Assistant         Jonesboro, GA 30236
3936 E. Ft. Lowell Rd., Ste. 200
Tucson, AZ 85712                                           Nancy J. Whaley, Chapter 13 Trustee
                                                           303 Peachtree Center Ave
Army & Air Force Exchange Services                         Suntrust Garden Plaza, Suite 120
Attn: GC-G                                                 Atlanta, GA 30303
3911 S. Walton Walker Blvd.
Dallas, TX 75236

           This ____1st____ day of ____October__________, 2018.


                                               Respectfully submitted,
                                               King & King Law LLC

                                               By:         /S/
                                               Foss Baker, Attorney for Debtor
                                               Georgia Bar Number 296402
                                               215 Pryor Street
                                               Atlanta, GA 30303
                                               404-524-6400
                                               notices@kingkingllc.com
